Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because in claim 1, the recitation “sustain operation of said apparatus and thus sustain operation of said apparatus subsequent to commencement of said operation of said apparatus” can be interpreted as the device sustains itself without any outside energy inputted to the system.  Such a device would be self-perpetuating in violation of the second law of thermodynamics and thus not be enabled.  Similar language appears in claims 4, 5, and 8. 
 	
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Claims 2 and 9 reference figure 1.  While such a reference to a figure is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steigerwald et al (US 7132757 B2), hereinafter “Steigerwald”.
With respect to claim 1, Steigerwald teaches an apparatus for the production of electrical current and voltage by a tuned and selected vibration comprising: a battery (Fig. 5, battery 18) attaching to a driver board (Fig. 5, microcontroller 50) providing power to a transducer (Fig. 5, energy harvesting device 12) attaching below an electrically conductive surface conducting electro-mechanical energy produced by a vibration of said electrically conductive surface by said transducer (Col. 2 lines 63-66 “Vibrations, for example, bearing vibrations, generated by the motor 22 are converted into electrical power by the energy harvesting device 12 in the power system 10.”); a first generator/motor (Fig. 2, motor 22) at a tuned frequency placed  vibration frequency, with a tuning mass 28”), converting said electro-mechanical energy from said vibration into operation of said first generator/motor, producing said electrical current and voltage to a positive and negative terminal of said first generator/motor upon commencement of operation of said transducer; a plurality of diodes forming a diode bridge (Fig. 5, rectifier 16), each of said plurality of diodes respectively attached to said positive and negative terminals attached within circuit wiring between said positive and negative terminals of said first generator/motor (Fig. 5, diagram show rectifier attached to positive and negative terminals of the load), with additional circuit wiring between at least two of said plurality of diodes defining a junction; and a tuned inductor within circuit wiring between said junction and said transducer and said driver board, wherein said vibration generates said current and voltage from said 'first generator/motor through said plurality of diodes, returning said current and voltage to said transducer and said driver board to sustain operation of said apparatus and thus sustain operation of said apparatus subsequent to commencement of said operation of said apparatus (claim 4, “The power system as recited in claim 3, wherein the energy harvesting device comprises a piezoelectric source disposed on the motor that converts vibrations of the motor into electrical power.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald.
With respect to claim 3, Steigerwald does not teach “said first generator motor is a ferromagnetic electric permanent magnet DC generator/motor.”  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the energy harvester connected to a motor of Steigerwald with a permanent magnet motor as any motor generating mechanical oscillations could be used to generate electrical power. 
Claims 7 and 11 are rejected under U.S.C. 103 as being unpatentable over Steigerwald in view of Steigerwald et al (US 20070141874 A1), hereinafter “Steigerwald-2”
With respect to claims 7, Steigerwald does not disclose “the method and process for the production of electrical current and voltage by the vibration of an electrical generator/motor as disclosed the apparatus of Claim 1.”
Steigerwald-2 does disclose the method and process for the production of electrical current and voltage by the vibration of an electrical generator/motor as disclosed the apparatus of Claim 1 (claim 11, “operating an energy harvesting device to provide energy harvesting power; providing the energy harvesting power to a load without delivering excess energy harvesting power to a battery; and supplementing the energy harvesting power with power from the battery if the energy harvesting power is insufficient to fully power the load.”)
With respect to claims 11, Steigerwald does not disclose “the method and process for the production of electrical current and voltage by the vibration of an electrical generator/motor as disclosed the apparatus of Claim 8.”

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the energy harvester of Steigerwald with the method of using the harvester disclosed in Steigerwald-2 in order to harvest the energy generated by the device. 

Allowable Subject Matter
Claims 12 and 14 are allowable over the prior art.
                With respect to claim 12, the limitations “a pair of first and second facing piezo element transducers which are paired up and connected in parallel to one another with an electrically tuned alternating current supplied by said alternating electrical output of said AC powered circuit board in a push-pull configuration to form an electro- mechanical energy circuit” in combination disclosed are neither anticipated nor obvious over the prior art in the record. Claim 13 would be allowable after 35 U.S.C. 112(b) rejection above is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819. The examiner can normally be reached Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.O.S./Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832